    Case 1:19-cr-00442-BMC Document 487 Filed 03/22/21 Page 1 of 1 PageID #: 3587


DOCKET NUMBER: CR 19-442(BMC)

                                 CRIMINAL CAUSE FOR Pleading
BEFORE JUDGE: Vera M. Scanlon, USMJ                 DATE: 3/22/2021       TIME IN COURT MINS
DEFENDANT’S NAME:Joseph Amato, Jr.                                       DEFENDANT'S # 2
X   Present         ‘    Not Present                       ‘       Custody   X    Not Custody
DEFENSE COUNSEL:James Froccaro
‘   Federal Defender      CJA                                      X Retained
A.U.S.A.: Elizabeth Geddes
CASE MANAGER: Krista Quinlan
COURT REPORTER: Charleane Heading
:      Case Called
:      Change of Plea Hearing
:      Deft. Sworn and Informed of Rights
:      Deft. Enters a Plea of Guilty to count 15
:      Court Finds Factual Basis for the Plea
:      Deft. Continued on bail
:      Sentencing set for 7/20/2021 @ 11:30 AM before Judge Cogan
:      Transcript Ordered



Do these minutes contain ruling(s) on motion(s)? ‘         YES            X       NO

TEXT: Pursuant to the CARES Act and Administrative Order 2020-13, the Court conducted today's
change of plea hearing by video based on the defendant's consent and the Court's finding that the
proceeding could not be delayed without risking serious harm to the interests of justice. After being
sworn and informed of his rights, Mr. Joseph Amato, Jr. withdrew his plea of not guilty and pleaded
guilty to Count 15 of the superseding indictment. The Magistrate Judge recommends that the plea of
guilty be accepted.
